internal_revenue_service national_office technical_advice_memorandum may number release date index uil no case-mis no --------------------------------------- -------------------------------------------------------- ----------------------- tam-111858-04 cc psi b05 taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference --------------------------------------------- ------------------------------ --------------------------- ---------------- ----------------------- n a legend taxpayer general_partner participating jurisdiction bank a bank b state city county date b c d e f g --------------------------------------------- ----------------------------- ----------------------------- ------------------------------------------------ ------------------------------------------ -------------- ----------------------- ---------------------- -------------------------------- ----- ----------------- -------------- ----- -------------- ----- tam-111858-04 issues whether the purported loan of home investment partnerships act home funds between general_partner and taxpayer should be treated as a grant under sec_42 of the internal_revenue_code or a loan under sec_1_42-3 of the income_tax regulations whether the purported loan of affordable housing program ahp funds between general_partner and taxpayer should be treated as a grant under sec_42 or a loan under sec_1_42-3 conclusions the purported loan of home funds between general_partner and taxpayer i sec_1 treated for purposes of sec_42 as a below market federal loan under sec_42 the purported loan of ahp funds between general_partner and taxpayer is treated for purposes of sec_42 as a below_market_loan under sec_1_42-3 and not as a below market federal loan under sec_42 facts participating jurisdiction granted dollar_figured of home funds to general_partner a state taxpayer owns and operates a b-unit low-income_housing project located in city project the total cost of the project was in excess of dollar_figurec funding for the project was provided by several sources including home funds and ahp funds nonprofit organization the terms of the grant required the funds to be used in the construction of the project and that the project would have to comply with certain rent income limitations as required by the department of housing and urban development’s home program rules general_partner is not required to pay back any of the home funds unless it does not comply with the rent limitations general_partner made a non- interest bearing second mortgage loan of dollar_figured to taxpayer the loan is nonrecourse no payments are due for a period of e years general_partner prepared and taxpayer executed a mortgage promissory note document and a mortgage document the promissory note provides that the loan is due and payable on date and there is no provision that would provide for forgiveness or cancellation of the loan under any circumstance the mortgage was filed with the county clerk and the mortgage tax paid of county and the documents complied in all respects with the legal requirements of an enforceable promissory mortgage note and mortgage general_partner also received a grant of ahp funds in the amount of dollar_figuref from the bank a ahp the funds were disbursed by bank b the agreement for these funds is contained in a promissory note between bank b and general_partner the note provides that the entire indebtedness will be forgiven if general_partner and taxpayer comply with the terms of the agreement for a period of g years from the date of tam-111858-04 execution of the note there is no intent to repay this debt the terms of the promissory note required that the funds be used in the construction of the project general_partner used the funds to make a non-interest bearing third mortgage loan to taxpayer with no payments due for e years this loan is also nonrecourse the promissory note provides that the loan is due and payable on date and there is no provision in the promissory note that would provide for forgiveness or cancellation of the loan under any circumstance secured_by the project 15-year compliance_period prior to the sale general_partner holds a right_of_first_refusal to purchase the project for a minimum purchase_price as determined under sec_42 taxpayer represents that the value of the project will at all times exceed the debt taxpayer intends to sell the project as soon as practicable after the end of the law and analysis sec_42 provides in general that for purposes of sec_38 the amount of the low-income_housing_credit determined under sec_42 for any taxable_year in the credit_period is an amount equal to the applicable_percentage of the qualified_basis of each qualified_low-income_building under sec_42 for buildings placed_in_service after the percent present-value credit applies to new buildings which are not federally_subsidized for the taxable_year under sec_42 for buildings placed_in_service after the percent present-value credit applies to new buildings which are federally_subsidized for the taxable_year and existing buildings sec_42 provides that if during any taxable_year of the compliance_period a grant is made with respect to any building or the operation thereof and any portion of the grant is funded with federal funds whether or not includible in gross_income the eligible_basis of the building for the taxable_year and all succeeding taxable years is reduced by the portion of the grant which is so funded sec_42 provides that except as otherwise provided in sec_42 a new_building will be treated as federally_subsidized for any taxable_year if at any time during the taxable_year or any prior taxable_year there is or was outstanding any obligation the interest on which is exempt from tax under sec_103 or any below market federal loan the proceeds of which are or were used directly or indirectly with respect to the building or the operation thereof sec_42 provides that the term below market federal loan means any loan funded in whole or in part with federal funds if the interest rate payable on such loan is less than the applicable_federal_rate in effect under sec_1274 as of the sec_42 provides that for purposes of sec_42 the minimum sec_42 provides that no federal_income_tax benefit will fail to be sec_1_42-3 provides that a below_market_loan funded in whole or in part tam-111858-04 date on which the loan was made such term shall not include any loan which would be a below market federal loan solely by reason of assistance provided under sec_106 sec_107 or sec_108 of the housing_and_community_development_act_of_1974 as in effect on the date of enactment of this sentence allowable to the taxpayer with respect to any qualified_low-income_building merely by reason of a right_of_first_refusal held by the tenants in cooperative form or otherwise or resident management_corporation of the building or by a qualified_nonprofit_organization as defined in sec_42 or government agency to purchase the property after the close of the compliance_period for a price which is not less than the minimum purchase_price determined under sec_42 purchase_price is an amount equal to the sum of i the principal_amount of outstanding indebtedness secured_by the building other than indebtedness incurred within the year period ending on the date of the sale to the tenants and ii all federal state and local_taxes attributable to the sale with funds from an ahp established under sec_721 of the financial institutions reform recovery and enforcement act of is not solely by reason of the ahp funds a below market federal loan as defined in sec_42 thus any building with respect to which the proceeds of the loan are used during the tax_year is not solely by reason of the ahp funds treated as a federally_subsidized building for that tax_year and subsequent tax years for purposes of determining the applicable_percentage for the building under sec_42 between general_partner and taxpayer constitute grants or loans under the facts the terms of both notes between general_partner and taxpayer require repayment in full as each promissory note is due and payable on date and neither note allows for forgiveness or cancellation under any circumstance also under the facts the value of the project will at all times exceed the debt secured_by the project thus we conclude that both notes are loans after making that determination the source of the funds becomes relevant for purposes of sec_42 sec_42 and sec_1_42-3 the source of the second mortgage note is directly from a grant of home funds to general_partner the source of the third mortgage note is directly from the grant of ahp funds to general_partner representations as set forth above we conclude that for purposes of sec_42 the purported loan of home funds between general_partner and taxpayer is treated as a below market federal loan under sec_42 and the purported loan of ahp funds between general_partner and taxpayer is treated as a below_market_loan under in the instant case we believe that we should first determine whether the notes consequently based solely upon the above facts and taxpayer’s tam-111858-04 sec_1_42-3 and not as a below market federal loan under sec_42 caveat s no opinion is expressed or implied regarding the application of any other provision of the code or regulations specifically no opinion is expressed or implied regarding whether the project qualifies for the low-income_housing_credit under sec_42 the application of the at-risk_rules under sec_42 to the project’s financing or the application of sec_42 to the home loan a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
